                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Erick B. Coleman,                         )
                                          )
                     Plaintiff,           )
                                          )             Case No. 17 C 02864
              v.                          )
                                          )             Judge Edmond E. Chang
                                          )
Robert McHale, et al.,                    )
                                          )
                     Defendants.          )

                                         ORDER

       Plaintiff Erick Coleman has filed this pro se civil-rights action, 42 U.S.C.
§ 1983, challenging a January 2017 search and arrest. (When Coleman filed this case,
he was imprisoned, but he is now on supervised release, formerly known as parole.)
Specifically, Coleman alleges that, on January 5, 2017, he was homeless but
“checking” in on his mother’s home. R. 22 at 7. When at the home, “[police]
“informants (gang members)” working for a police officer “sho[]t [at] and tr[ied] to
kill” Coleman. Id. The next day, officers executed a search warrant (the validity and
scope of which Coleman questions); “planted gun[s] and drug[s] on the plaintiff”; and
destroyed or stole cash, plaintiff’s social security cards, and car titles.” Id. at 7-8, 10.
Coleman seeks monetary damages and “a restraining order.” Id. at 11.

      On screening review, the Court permitted the amended complaint to proceed
but dismissed any claim based upon an alleged failure to advise Coleman of rights
under Miranda v. Arizona, 384 U.S. 436 (1966). R. 19 at 2-3. Coleman’s state-court
criminal proceedings were ongoing; he ultimately pleaded guilty to possession of a
controlled substance and aggravated unlawful use of a weapon, was sentenced to 18
months’ incarceration, and then released on parole. R. 68 at 3; Illinois Department of
Corrections Offender Search for Coleman, available at https://www2.illinois.gov/
idoc/Offender/Pages/InmateSearch.aspx (last visited Apr. 16, 2019) (showing that
Coleman is on parole and that his sentences for weapons and drugs violations have
not yet been discharged). Defendants now move to dismiss Coleman’s claims, with
prejudice, as barred by the doctrine set forth in Heck v. Humphrey, 512 U.S. 477
(1994). R. 60. The motion is fully briefed.

      As a threshold matter, the Court considers Defendants’ argument that
Coleman “waive[d]” any objection to their motion by filing a late response to the
motion to dismiss. See R. 69 at 3-4. It is true that Coleman’s response was untimely—
he was ordered to file the response by February 27, 2019, R. 67, but it was not filed
until March 11, 2019. R. 68. The response arrived in an envelope that bore no
postmark, though an attached “Proof of Service” asserts that it was mailed on
February 18, 2019. R. 68. At the time, Coleman was no longer in custody, so the
“mailbox rule,” Houston v. Lack, 487 U.S. 266, 276 (1988), does not help him. But
given Coleman’s pro se status, the Court will excuse the late filing, which arrived less
than two weeks after the extended deadline. Coleman is warned that he must comply
with deadlines going forward.

       Moving on to the substance of Defendants’ motion to dismiss, the Court will
consider any additional factual allegations in Coleman’s response, so long as they are
consistent with the factual content of the complaint, Smith v. Dart, 803 F.3d 304, 311
(7th Cir. 2015). Still, although the Court will expansively interpret pro se filings,
Coleman may not add new claims through his response brief.

      Defendants argue that Coleman’s claims are Heck-barred. R. 60. Heck instructs
that a prisoner cannot bring a claim for monetary damages based on a conviction
unless or until “the conviction or sentence has been reversed on direct appeal,
expunged by executive order, declared invalid by a state tribunal authorized to make
such a determination, or called into question by a federal court’s issuance of a writ of
habeas corpus.” 512 U.S. 477, 486-87 (1994). Heck bars actions for damages where a
“judgment in favor of the [prisoner] would necessarily imply the invalidity of his
conviction or sentence.” Id. Until the conviction or sentence has been invalidated, the
cause of action for damages does not accrue. Id. at 490.

       Fourth Amendment claims, such as challenges to searches or seizures, are not
categorically barred by Heck because the unreasonableness of a search or seizure does
not in all cases necessarily imply the invalidity of the later-entered conviction. See
Rollins v. Willett, 770 F.3d 575, 576 (7th Cir. 2014) (holding that finding of illegal
seizure under facts alleged would not affect validity of guilty plea or conviction);
Simpson v. Rowan, 73 F.3d 134, 136 (7th Cir. 1995) (“[A] conviction generally need
not be set aside in order for a plaintiff to pursue a § 1983 claim under the Fourth
Amendment.”). But the Heck bar still applies if the plaintiff pleads a theory of liability
that would contradict the conviction. Rollins, 770 F.3d at 576. That is the situation
here: as pleaded, Coleman’s claims are Heck-barred.

       According to Coleman, police officers “planted” guns and drugs to frame him,
and he was “forced” to plead guilty to drug and weapon charges. R. 22 at 7, 8, 10; R.
68 at 2, 3. Although Coleman insists that the “[f]act of the matter that the plaintiff
pleaded guilty, has nothing to do with” some of Defendants’ other alleged misconduct,
proof that Coleman was framed and arrested for offenses he did not commit
necessarily would imply that he is not guilty of the offenses. See Rollins, 770 F.3d at
576 (“So suppose a defendant convicted of possessing illegal drugs found on his person
                                          2
sued the officer who had found the drugs, alleging that the officer planted them. If he
won the suit, it would imply the invalidity of his drug conviction.”); Okoro v.
Callaghan, 324 F.3d 488, 489 (7th Cir. 2003) (explaining that, even where § 1983
plaintiff might have been able to challenge police officers’ alleged theft of his property
without triggering Heck bar, his “steadfast[]” adherence “to his position that there
were no drugs, that he was framed” constituted “collateral attack on his conviction”
barred by Heck); Claxton v. Byrne, No. 13 C 2686, 2013 WL 5770526, at *3 (N.D. Ill.
Oct. 24, 2013) (holding that, where plaintiff was convicted of carrying a loaded
firearm in public but alleged in § 1983 action that arresting officers fabricated
evidence showing that he was carrying gun, Heck barred false-arrest claim because
these “allegations amount to a claim that he is innocent of the crime for which he was
convicted”).

       Under those principles, Heck bars any victory for Coleman in this case
premised on a finding that he did not commit the underlying offenses (or that his
weapons conviction might be “void,” as he argues, R. 68 at 4-5. And even on claims
not otherwise Heck-barred, Heck “knock[s] out” certain damages components—
specifically, those attributable to an allegedly wrongful conviction or resulting term
of imprisonment, “while the conviction stands.” Gonzalez v. Entress, 133 F.3d 551,
554 (7th Cir. 1998). So, it might be, as Coleman suggests, that not all of his intended
claims necessarily undermine his conviction or sentence. But it is difficult to parse
the amended complaint in a way that separates what is and what is not Heck-barred,
because Coleman repeatedly complains of “planted” evidence, “false imprisonment,”
“unlawful restrain[t of] plaintiff’s freedom of movement,” and a “forced” guilty plea.
And Coleman seeks damages for his post-conviction imprisonment—which Heck
forbids.

       For those reasons, the Court dismisses the amended complaint, without
prejudice. Morgan v. Schott, 914 F.3d 1115, 1122 (7th Cir. 2019) (“[G]iven the
possibility of future state-court proceedings, [plaintiff’s] claim should have been
dismissed without prejudice.”) (emphasis in original). Plus, the Court will give
Coleman a chance to file a second amended complaint that does not challenge his
conviction and sentence. See Moore v. Mahone, 652 F.3d 722, 726 (7th Cir. 2011)
(explaining that where impermissible allegations “permeate the complaint,” it likely
is “preferable” to permit plaintiff to reformulate claims in second amended complaint
rather than to attempt to “ignor[e]” Heck-barred components). Maybe Coleman will
decide that the narrow claims not barred by Heck are not worth pursuing; again, he
cannot recover damages for the conviction and imprisonment in light of Heck.

      The second amended complaint is due by May 15, 2019. Failure to file the
second amended complaint by that deadline will result in entry of final judgment. To


                                            3
track the case only, a status hearing is set for May 24, 2019, at 8:30 a.m. (no
appearance is required).

                                                ENTERED:


                                                      s/Edmond E. Chang
                                                Honorable Edmond E. Chang
                                                United States District Judge

DATE: April 22, 2019




                                       4
